IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-30878
                          Conference Calendar



MARY ANN BIDDLE LOVELL,

                                           Plaintiff-Appellant,

versus

J. BROOCKS GREER, III; KENNETH VOLENTINE,
Sheriff of Claiborne Parish; WAYNE TIMMONS;
JOHN SLATTERY,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-2120
                       --------------------
                         February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Mary Ann Biddle Lovell appeals the district court’s

dismissal of her civil complaint for failure to state a claim

under Fed. R. Civ. P. 12(b)(6).    We review the district court’s

dismissal de novo.   See Blackburn v. City of Marshall, 42 F.3d
925, 931 (5th Cir. 1995).

     Accepted as true, Lovell’s factual allegations concerning

the attorney defendants fail to establish a violation of her

constitutional rights and thus fail to state a claim.     See id.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 00-30878
                                   -2-

Lovell’s allegation that the Sheriff’s deputies illegally broke

and entered her premises was not properly raised in the district

court and thus is not cognizable on appeal.       See Cupit v.

Whitley, 28 F.3d 532, 535 n.5 (5th Cir. 1994).

     The appeal is without arguable merit and is DISMISSED as

frivolous.     5TH CIR. R. 42.2.   Lovell has been warned previously

that the filing of future frivolous appeals would invite

sanctions.     See Lovell v. Hightower, No. 98-31375 (5th Cir. Aug.

27, 1999)(unpublished).     After ignoring that admonition, Lovell

was sanctioned $105 for pursuing a frivolous appeal.       See Lovell

v. Claiborne Manor Nursing Home, No. 00-30735 (5th Cir. Dec. 13,

2000)(unpublished).     Because Lovell continues her pattern of

filing frivolous appeals despite this court’s warnings, she again

is ORDERED to PAY a sanction in the amount of $250, payable to

the clerk of this court.      See Coghlan v. Starkey, 852 F.2d 806,

808 (5th Cir. 1988)(this court may impose sanctions on a litigant

sua sponte).     The clerk of this court and the clerks of all

federal district courts within this Circuit are DIRECTED to

refuse to file any pro se civil complaint or appeal by Lovell

unless Lovell submits proof of satisfaction of this sanction and

the sanction imposed in Lovell, No. 00-30735.       Lovell should

review any pending appeals to ensure that they are not frivolous.

     APPEAL DISMISSED; SANCTIONS IMPOSED.